 1                                                         The Honorable Michelle L. Peterson
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                        NO. CR18-315 RAJ
11
                              Plaintiff,
                                                      ORDER SEALING FOURTH STATUS
12
                                                      REPORT REGARDING COURT’S ORDER
13                      v.                            ON IN CAMERA REVIEW
14
15   GIZACHEW WONDIE,
16                           Defendant.
17
18         THE COURT hereby SEALS the Government’s Fourth Status Report Regarding
19 Court’s Order on In Camera Review.
20
            DATED this 4th day of March, 2020.
21
22
23
                                                      A
24                                                    MICHELLE L. PETERSON
                                                      United States Magistrate Judge
25
     Presented by:
26
   /s/ Tobias D. Tobler
27 TOBIAS D. TOBLER
   Assistant United States Attorney
28
     Order Sealing Fourth Status Report Regarding                          UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     Court’s Order on In Camera Review - 1                                  SEATTLE, WASHINGTON 98101
     United States v. Gizachew Wondie /CR18-315 RAJ                               (206) 553-7970
